Citation Nr: 0840946	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-30 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.      


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to January 1943, and with the Regular 
Philippine Army from June 1945 to December 1945.  The 
veteran's first period of duty was forfeited.  The latter 
period of active duty culminated in an honorable discharge.  
The appellant is the widow of the veteran.  The veteran died 
in March 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.                 

By a November 2006 decision, the Board remanded this case.  
For the reasons explained below, it is again necessary to 
return this case to the RO for further development.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's Death Certificate was executed by Reynaldo S. 
Uy, M.D.  In the certificate, Dr. Uy reported that the 
veteran died on March [redacted], 1989.  According to Dr. Uy, the 
sole and immediate cause of death was pneumonia, lobar.  Dr. 
Uy did not provide any antecedent or underlying cause, nor 
did he list any other significant conditions contributing to 
the veteran's death.  

In this case, the appellant maintains that the veteran's 
cause of death, lobar pneumonia, was related to his period of 
service, specifically to his in-service diagnosis of 
pulmonary tuberculosis (PTB).  In this regard, the veteran's 
service medical records include August and October 1945 
medical notes and radiology reports which indicate that the 
veteran was diagnosed with tuberculosis.  In addition, in a 
December 1945 Certificate of Disability for Discharge, it was 
indicated that the veteran was honorably discharged on 
account of his diagnosed PTB, reinfection type, chronic, 
minimal, active.  In the certificate, it was also indicated 
that the veteran became unfit for duty from that disease in 
"July 1938", while he was training with his military unit.   

In a January 1946 Clinical Record Brief, it was indicated 
that the veteran had been diagnosed with PTB, reinfection 
type, chronic, minimal, bilateral.  It was also reported that 
the veteran incurred that disease in the line of duty.  

In March 1948, the veteran underwent a VA examination.  
Following the physical examination, he was diagnosed with 
PTB, reinfection type, minimal, inactive.  

A VA x-ray report shows that in October 1949, the veteran had 
an x-ray taken of his chest.  The x-ray was interpreted as 
showing minimal PTB of the left upper field, reinfection 
type, inactive.    

In a July 1971 private medical report, Dr. B.A. diagnosed the 
veteran with PTB, moderately advanced, as well as fistula, 
tuberculosis, chest.  In an October 1974 private medical 
record, it was noted that the veteran was being treated for 
PTB, moderately advanced.  

In a September 2003 Administrative Decision, the RO 
referenced an August 1953 Forfeiture Decision which held that 
the veteran had forfeited all potential veteran's rights, 
claims and benefits to which he might have otherwise been 
entitled, as he had accepted employment from the Japanese at 
a cotton firm from January 25, 1943 to December 4, 1944.  In 
light of that fact, the RO determined that, upon the 
veteran's death, benefits to which any survivors might be 
entitled could not be awarded based on any period before 
December 1944.  The RO also noted, however, that because the 
veteran had a period of service after December 1944, namely, 
between June 1945 and December 1945, that his survivors could 
be eligible for death benefits based on that period of 
service, if otherwise in order.  

In October 2003, the RO issued a letter to Dr. R.S. Uy, 
requesting that he send VA a report of medical findings and 
diagnoses relating to treatment that the veteran had received 
in Match 1989 (the month of the veteran's death), for 
pneumonia, asthma and PTB.  In response, Dr. Uy submitted 
correspondences, received in October 2003, describing that he 
had attended to the veteran prior to his death, which was due 
to pneumonia with complications due to heart failure.  In 
another correspondence received during this time, Dr. Uy 
stated that he had consulted with the veteran in March 1989 
for pneumonia, asthma and PTB, but that the veteran had never 
returned for a follow-up consultation.  In a third document, 
Dr. Uy stated that he had treated the veteran for various 
ailments for the ten years prior to his death, to include 
rheumatoid arthritis, recurrent bronchial asthma, and 
allergic skin disorder.  He provided no further medical 
records regarding the veteran's treatment and diagnoses 
immediately leading to his death.

The Board remanded this appeal in November 2006, primarily 
for the purpose of contacting Dr. Uy to obtain the veteran's 
treatment records, to include any medical records relating to 
the veteran's pulmonary tuberculosis and pneumonia.     

In a letter from the dated in January 2007, the RO requested 
that the appellant complete and return an enclosed VA Form 
21-4142, Authorization and Consent to Release Information, 
for each health care provider so that they could obtain 
treatment information.  The RO specifically requested that 
the appellant ask Dr. Uy, who had signed the veteran's death 
certificate, to provide his bases, reasons, and rationale for 
identifying the cause of death.  Additionally, the appellant 
was to ask Dr. Uy to include any records of treatment of 
during or proximate to March 1989 or the month of the 
veteran's death.   

In February 2007, the appellant submitted a completed VA Form 
21-4142 in which she indicated that the veteran had been 
treated several times from 1985 to 1988 by a Dr. M. Ursales 
at the Sanitarium and Hospital in Calbayog City, for vomiting 
blood due to advanced PTB.   

In a letter from the RO to Dr. M. Ursales, dated in March 
2007, the RO requested that Dr. Ursales provide any medical 
records pertinent to the veteran's treatment from 1985 to 
1988.  

In a letter from the Calbayog Sanitarium and Hospital, dated 
in April 2007, a records administrator informed the RO that 
there were no records in the hospital that were pertinent to 
the veteran.  In addition, the administrator noted that Dr. 
Ursales had been in the United States since 1991 and no 
longer was connected to the hospital.  

In May 2007, the appellant submitted a private medical 
statement from Dr. Reynaldo S. Uy, dated in March 2007.  In 
the statement, Dr. Uy reported that he had treated the 
veteran for various ailments for 10 years prior to his death, 
to include pneumonia, PTB, recurrent bronchial asthma, 
rheumatoid arthritis, and allergic skin disorder.  According 
to Dr. Uy, the veteran died in his residence in March 1989 
due to pneumonia with underlying cause of PTB moderately far 
advanced incurred in the line of duty.  (Emphasis added.) 

As previously stated, in the veteran's Death Certificate, Dr. 
Uy lists the sole and immediate cause of death as pneumonia, 
lobar.  He does not list any antecedent or underlying cause, 
nor does he list any other significant conditions 
contributing to death.  However, upon a review of the private 
medical statement from Dr. Uy, received by the RO in May 
2007, it appears that he is making an addendum to the Death 
Certificate by maintaining that the veteran died of lobar 
pneumonia with underlying cause of PTB.  [Emphasis added.]  
In addition, it appears that Dr. Uy is also linking the 
veteran's death-causing PTB to his period of honorable 
service.  The statement, thus, supports the appellant's 
claim.  However, the Board notes that the May 2007 statement 
from Dr. Uy differs from his October 2003 statement in which 
he reported that the veteran's death was due to pneumonia 
with complications due to heart failure and from the death 
certificate that he signed, which only noted pneumonia as a 
cause of death.  The Board further observes that Dr. Uy has 
still not provided any medical records regarding the 
veteran's treatment, to include records dated during the 
months preceding his death.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Moreover, upon a review of the May 2007 
statement, although the signature matches previous signatures 
from Dr. Uy, the statement is not on professional letterhead 
stationary and the Board is unsure of its authenticity.    

In light of the discrepancies in the opinions from Dr. Uy, 
the case is REMANDED for the following action:

1.  The AMC/RO should ask the appellant to 
provide the name and address of Dr. 
Reynaldo S. Uy, the physician who executed 
the veteran's Death Certificate.  

2.  If the veteran provides the requested 
information, contact Dr. Reynaldo S. Uy 
and request that he submit a statement on 
business letterhead addressing whether 
there was an underlying cause of the 
veteran's death-causing pneumonia, to 
specifically include PTB.  Dr. Uy should 
also be asked to provide his treatment 
records, to include any records of 
evaluation or treatment for PTB and 
pneumonia, from March 1989 to the 
veteran's death.   

3.  If, and only if, the AMC/RO determines 
that the letter from Dr. Uy, received in 
May 2007, is authentic and/or the AMC/RO 
receives a response from Dr. Uy in which 
he states that the veteran's death was due 
to pneumonia secondary to underlying PTB, 
the RO should arrange for the claims 
folder and a copy of this remand to be 
reviewed by a physician with expertise in 
pulmonary diseases.  Following the review 
of the claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that the veteran's 
fatal pneumonia was caused or aggravated 
by his PTB.    

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended 
relationship; less likely weighs against 
the claim.   

If the physician cannot render this 
opinion without resort to speculation, the 
report should so state.  A rationale for 
any opinion expressed should be provided, 
preferably with citation to the clinical 
record and medical literature.    

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last supplemental 
statement of the case (SSOC), the RO must 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
claim is not granted to the appellant's 
satisfaction, the RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

